UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1111


ELI YECHESKEL; KAREN YECHESKEL,

                Plaintiffs - Appellants,

          v.

BANK OF AMERICA CORPORATION, f/k/a Countrywide Financial
Corporation; EXPERIAN INFORMATION SOLUTIONS, INCORPORATED,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:09-
cv-02335-RWT)


Submitted:   December 16, 2010            Decided:   December 22, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eli Yecheskel, Karen Yecheskel, Appellants Pro Se. Glenn Cline,
BALLARD SPAHR, LLP, Baltimore, Maryland; Sandy David Baron, Alan
Barry Sternstein, SHULMAN, ROGERS, GANDAL, PORDY & ECKER, PA,
Potomac, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eli and Karen Yecheskel appeal the district court’s

order granting Defendants’ motions for summary judgment.                   We

have     reviewed   the     record   and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Yecheskel v. Bank of Am. Corp., No. 8:09-cv-02335-RWT

(D. Md. Jan. 7, 2010).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the    court   and   argument    would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                      2